DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 12 –20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0068992 A1; herein referenced as “Oh’992” ) in view of Oh (US 2018/0069067 A1; herein referenced as “Oh’067”) and Jo (US 2016/0219706 A1).

Regarding Claim 1, Oh’992 discloses a display device (Fig 1-8) comprising: a display panel (301) comprising first pads (888a) arranged along a first direction (left-right direction in Fig 1-8), and second pads (888b) spaced apart from the first pads; a first connection circuit board (501; [0067-0076,0099-0100]) electrically connected to the first pads (888a); and a second connection circuit board (502; [0067-0076,0099-0100]) electrically connected to the second pads (888b), wherein the first connection circuit board (501) comprises: first output pads (end of 32; [0090,0099-0103,112-0132]; see Fig 8) electrically connected to the first pads (888a), the first output pads being located at a first end (end or portion of 501 towards upper portion of Fig 2-8; end of 501 towards 301) of the first connection circuit board; and a first protrusion part (portion of 501 away from 301; portions/regions/areas of 501 below 10 that protrudes or juts out or extends from a portion at 501; note that the claim language has not defined any structural boundaries of limits to the claimed “part” nor denies overlap of portions) defining a free end protruding away from the first end of the first connection circuit board (501) in a second direction (up-down direction in Fig 2-8) crossing the first direction, and wherein the second connection circuit board (502) comprises: second output pads (end of 32; [0090,0099-0103,112-0132]; see Fig 8) electrically connected to the second pads (888b); and at least one second protrusion part (portion of 502 away from 301; portions/regions/areas of 502 below 10’ that protrudes or juts out or extends from a portion at 502; note that the claim language has not defined any structural boundaries of limits to the claimed “part” nor denies overlap of portions) protruding in the second direction (up-down direction).
Oh’992 does not disclose at least two first protrusion parts spaced along the first direction and defining at least two free ends protruding away from the first end of the first connection circuit board in a second direction crossing the first direction, wherein second protrusion part located between the first protrusion parts when viewed on a plane that is parallel to a surface of the display panel.
Oh’067 (US 2018/0069067 A1) teaches of a first connection circuit board (20;[0055-0061]); and a second connection circuit board (10;[0055-0061]), wherein the first connection circuit board (20) comprises: a first end (lower end of 20 as seen in Fig 1) of the first connection circuit board (20); and at least two first protrusion parts (portions about 22a,22b; portions/regions/areas of 20 at about P6 that protrudes or juts out or extends from a portion at 21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) spaced along the first direction and defining at least two free ends (ends of 22a,22b) protruding away from the first end (lower end of 20 as seen in Fig 1) of the first connection board (20) in a second direction (up-down direction in Fig 1) crossing the first direction, and wherein the second connection circuit board (10) comprises: at least one second protrusion part (portions/regions/areas of 10 at about P3 that protrudes or juts out or extends with respect to an edge that overlaps 21 or a portion that overlaps 21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) protruding in the second direction (up-down direction), and located between the first protrusion parts (portions about 22a,22b) when viewed on a plane that is parallel to a surface of a display panel (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Oh’992, wherein at least two first protrusion parts spaced along the first direction and defining at least two free ends protruding away from the first end of the first connection circuit board in a second direction crossing the first direction, wherein second protrusion part located between the first protrusion parts when viewed on a plane that is parallel to a surface of the display panel as taught by Oh’067, in order to reduce pad pitch, reduce difficulties relating to manufacturing tolerances and/or bonding reliability, reduce width of a relatively expensive flexible printed circuit board, reduce manufacturing costs (Oh’067, [0005-0019]) as well also providing additional benefits such as helping to reduce stress applied to portions of the assembly (Jo, [0077-0082]).

Regarding Claim 2, Oh’992 in view of Oh’067, Jo and Cho teaches the limitations of the preceding claim, including first and second protrusion parts.
Oh’992 further discloses the display device (Fig 1-8), further comprising a main circuit board (625) electrically connected ([0070-0075,0090,0099-0103,112-0132]) to the first connection circuit board (501) and the second connection circuit board (502).



Regarding Claim 3, Oh’992 in view of Oh’067, Jo and Cho teaches the limitations of the preceding claim, including first and second protrusion parts.
Oh’992 further discloses the display panel (Fig 1-8), wherein the first connection circuit board (501) further comprises first input pads (end of 31 at 11; [0070-0075,0090,0099-0103,112-0132]) on each of the first protrusion parts and electrically connected to the main circuit board ([0070-0075,0090,0099-0103,112-0132]), and wherein the second connection circuit board (502) further comprises second input pads (end of 31’ at 11’; [0070-0075,0090,0099-0103,112-0132]) on the second protrusion part and electrically connected to the main circuit board ([0070-0075,0090,0099-0103,112-0132]).

Regarding Claim 4, Oh’067 further teaches the display device (Fig 1-6), wherein the first protrusion parts (portions about 22a,22b; portions/regions/areas of 20 at about P6 that protrudes or juts out or extends from a portion at 21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) do not overlap with the second protrusion part (portions/regions/areas of 10 at about P3 that protrudes or juts out or extends with respect to an edge that overlaps 21 or a portion that overlaps 21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) when viewed on the plane.


Regarding Claim 5, Oh’067 further teaches the display device (Fig 1-6), wherein the first protrusion parts (portions about 22a,22b; portions/regions/areas of 20 at about P6 that protrudes or juts out or extends from a portion at 21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) are symmetrical to each other relative to a first reference line (a reference line imagined at the line indicated in Fig 1 at III-III’) extending through a center of the first connection circuit board (20) in a direction perpendicular to the first direction.

Regarding Claim 6, Oh’067 further teaches the display device (Fig 1-6), wherein the first connection circuit board (20) further comprises a plurality of first signal lines (S32-S35; [0079]) electrically connected to the first output pads (P6a,P6b), and wherein the plurality of first signal lines have a symmetrical shape (see Fig 6) relative to the first reference line.

Regarding Claim 7, Oh’067 further teaches the display device (Fig 1-6), wherein the second protrusion part (portions/regions/areas of 10 at about P3 that protrudes or juts out or extends with respect to an edge that overlaps 21 or a portion that overlaps 21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) has a symmetrical shape (see Fig 6) relative to a second reference line (a reference line imagined at the line indicated in Fig 1 at III-III’) extending through a center of the second connection circuit board (10) in a direction perpendicular to the first direction.
Regarding Claim 8, Oh’067 further teaches the display device (Fig 1-6), wherein the second connection circuit board (10) further comprises a plurality of second signal lines (S21,S22,S23; [0077-0080]) electrically connected to the second output pads (P3), and wherein the plurality of second signal lines (S21-S23) have a symmetrical shape (see Fig 6) relative to the second reference line (a reference line imagined at the line indicated in Fig 1 at III-III’).

Regarding Claim 12, Oh’992 further discloses the display device (Fig 1-8), wherein the first connection circuit board (501) is on (physically contacting, at least indirectly) the second connection circuit board (502).

Regarding Claim 13, Oh’992 further discloses the display device (Fig 1-8), wherein the second connection circuit board (501) is on (physically contacting, at least indirectly) the first connection circuit board (502).

Regarding Claim 14, Oh’067 further teaches the display device (Fig 1-6), wherein a first concave part (portions/regions/areas of 20 between 22a,22b; u-shaped concave opening portion in 20 formed by 22a,22b,21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) is defined between the first protrusion parts, wherein the first protrusion parts comprise a first sub-protrusion part (portion/region about 22a and P2a; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) and a second sub-protrusion part (portion/region about 22b and P2b; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) spaced apart from the first sub-protrusion part along the first direction with the first concave part therebetween, and wherein the first sub-protrusion part and the second sub-protrusion part have the same shape (see Fig 1,6) as each other.

Regarding Claim 15, Oh’992 in view of Oh’067, Jo and Cho teaches the limitations of the preceding claim, including first and second protrusion parts.
Oh’992 further discloses the display device (Fig 1-8), wherein the first connection circuit board (501) further comprises a first driving circuit (IC DIC1) between the first output pads (end of 32; [0090,0099-0103,112-0132]; see Fig 8) and the first protrusion parts, and wherein the second connection circuit board (502) further comprises a second driving circuit (IC DIC2) between the second output pads (end of 32’; [0090,0099-0103,112-0132]; see Fig 8) and the second protrusion part.

Regarding Claim 16, Oh further discloses the display device (Fig 1-6), wherein the first driving circuit (PM) and the second driving circuit (40) do not overlap with each other when viewed on the plane (see Fig 6).




Regarding Claim 17, Oh’992 discloses a display device (Fig 1-8) comprising: a display panel (301) comprising first pads (888a) and second pads (888b); a first connection circuit board (501; [0067-0076,0099-0100]) electrically connected to the first pads (888a); and a second connection circuit board (502; [0067-0076,0099-0100]) electrically connected to the second pads (888b), wherein the first connection circuit board (501) comprises: a first connection part (end of 32; [0090,0099-0103,112-0132]; see Fig 8; upper part or portion or region of 501 in Fig 2; note that the claim language has not defined any structural boundaries of limits to the claimed “part” nor denies overlap of portions) electrically connected ([0067-0076,0099-0100]) to the first pads (888a), the first connection part (part about end of 32; [0090,0099-0103,112-0132]) being located at a first end (end or portion of 501 towards upper portion of Fig 2-8; end of 501 towards 301) of the first connection circuit board (501); and a first pattern part (a portion of 501 towards 625; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) defining a first protrusion part (portion of 501 away from 301; portions/regions/areas of 501 below 10 that protrudes or juts out or extends from a portion at 501; note that the claim language has not defined any structural boundaries of limits to the claimed “part” nor denies overlap of portions), defining a free end protruding away from the first end (end or portion of 501 towards upper portion of Fig 2-8; end of 501 towards 301) of the first connection circuit board (501) along a second direction (up-down direction in Fig 2-8) crossing the first direction, wherein the second connection circuit board (502) comprises: a second connection part (part about end of 32’; [0090,0099-0103,112-0132]; note that the claim language has not defined any structural boundaries of limits to the claimed “part” nor denies overlap of portions) electrically connected ([0067-0076,0099-0100]) to the second pads (end of 32’); and a second pattern part (a portion of 502 towards 625; note that the claim language has not defined any structural boundaries of limits to the claimed “part” nor denies overlap of portions) protruding along the second direction (up-down direction), and defining at least one second protrusion part (portions/regions/areas of 502 at about 625 that protrudes or juts out or extends with respect to 10’ or a portion that overlaps 625; note that the claim language has not defined any structural boundaries of limits to the claimed “part” nor denies overlap of portions) that does not overlap (see Fig 7) with the first protrusion parts (portions/regions/areas of 501 at about 55) when viewed on a plane that is parallel to a surface of the display panel (301).
Oh’992 does not disclose at least two first protrusion parts that are spaced apart along a first direction, the at least two first protrusion parts defining at least two free ends protruding away from the first end and wherein the first protrusion parts have a symmetrical shape relative to a first reference line  extending through a center of the first connection circuit board in a direction perpendicular to the first direction, and wherein the second protrusion part has a symmetrical shape relative to a second reference line extending through a center of the second connection circuit board in a direction perpendicular to the first direction.
Oh’067 teaches of a device (Fig 1-6) comprising: a first connection circuit board (20;[0055-0061]); and a second connection circuit board (10;[0055-0061]), wherein the first connection circuit board (20) comprises: a first end (lower end of 20 as seen in Fig 1) of the first connection circuit board (20); and a first pattern part (a portion of 20 towards 30; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) defining at least two first protrusion parts (portions about 22a,22b; portions/regions/areas of 20 at about P6 that protrudes or juts out or extends from a portion at 21; note that the claim language has not defined any structural boundaries of limits to the claimed “parts” nor denies overlap of portions) that are spaced apart along a first direction (left-right direction in Fig 1), the at least two first protrusion parts (about 22a,22b) defining at least two free ends (ends of 22a,22b) protruding away from the first end (lower end of 20 as seen in Fig 1) of the first connection circuit board along a second direction (up-down direction in Fig 1) crossing the first direction, wherein the second connection circuit board (10) comprises: at least one second protrusion part (portions/regions/areas of 10 at about P3 that protrudes or juts out or extends with respect to an edge that overlaps 21 or a portion that overlaps 21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions)that does not overlap (see Fig 1,6) with the first protrusion parts (portions about 22a,22b; portions/regions/areas of 20 at about P6 that protrudes or juts out or extends from a portion at 21) when viewed on a plane that is parallel to a surface of the display panel (30), wherein the first protrusion parts have a symmetrical shape relative to a first reference line (a reference line imagined at the line indicated in Fig 1 at III-III’) extending through a center of the first connection circuit board (20) in a direction perpendicular to the first direction, and wherein the second protrusion part has a symmetrical shape relative to a second reference line (a reference line imagined at the line indicated in Fig 1 at III-III’) extending through a center of the second connection circuit board (10) in a direction perpendicular to the first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Oh’992, at least two first protrusion parts that are spaced apart along a first direction, the at least two first protrusion parts defining at least two free ends protruding away from the first end and wherein the first protrusion parts have a symmetrical shape relative to a first reference line  extending through a center of the first connection circuit board in a direction perpendicular to the first direction, and wherein the second protrusion part has a symmetrical shape relative to a second reference line extending through a center of the second connection circuit board in a direction perpendicular to the first direction as taught by Oh’067, in order to reduce pad pitch, reduce difficulties relating to manufacturing tolerances and/or bonding reliability, reduce width of a relatively expensive flexible printed circuit board, reduce manufacturing costs (Oh’067, [0005-0019]) as well also providing additional benefits such as helping to reduce stress applied to portions of the assembly (Jo, [0077-0082]).

Regarding Claim 18, Oh’067 further teaches the display device (Fig 1-6), wherein a first concave part (portions/regions/areas of 20 between 22a,22b; u-shaped concave opening portion in 20 formed by 22a,22b,21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) is defined between the first protrusion parts in the first pattern part (portion of 20 towards 30), and wherein the second protrusion part (portions/regions/areas of 10 at about P3 that protrudes or juts out or extends with respect to an edge that overlaps 21 or a portion that overlaps 21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) overlaps with the first concave part when viewed on the plane (Fig 1,6).

Regarding Claim 19, Oh’992 in view of Oh’067, Jo and Cho teaches the limitations of the preceding claim, including first and second protrusion parts.
Oh’992 further discloses the display device (Fig 1-8), further comprising a main circuit board (625) electrically connected to the first connection circuit board (501) and the second connection circuit board (502), wherein the first connection circuit board further comprises first input pads  (end of 31 at 11; [0070-0075,0090,0099-0103,112-0132]) on the at least two free ends of the first protrusion parts and electrically connected to the main circuit board (625), and wherein the second connection circuit board (502) further comprises second input pads  (end of 31’ at 11’; [0070-0075,0090,0099-0103,112-0132]) on the second protrusion part and electrically connected to the main circuit board (625).

Regarding Claim 20, Oh’067 further teaches the display device (Fig 1-6), wherein the first protrusion parts comprise a first sub-protrusion part (portion/region about 22a and P2a; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) and a second sub-protrusion part (portion/region about 22b and P2b; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) spaced apart from the first sub-protrusion part along the first direction with a first concave part (portions/regions/areas of 20 between 22a,22b; u-shaped concave opening portion in 20 formed by 22a,22b,21; note that the claim language has not defined any structural boundaries of limits to the claimed “portion” nor denies overlap of portions) therebetween, and wherein the first sub-protrusion part and the second sub-protrusion part are symmetrical (see Fig 1,6) to each other relative to the first reference line (a reference line imagined at the line indicated in Fig 1 at III-III’).

Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0068992 A1; herein referenced as “Oh’992” ) in view of Oh (US 2018/0069067 A1; herein referenced as “Oh’067”) and Jo (US 2016/0219706 A1) as applied to claim 1 above, and further in view of Shinojima (US 7,557,451 B2).

Regarding Claim 9, Oh’992 in view of Oh’067 and Jo teaches the limitations of the preceding claim, including first and second protrusion parts.
Oh’992 does not disclose the display device, wherein the second connection circuit board further comprises a hatched portion extending in a direction between the first direction and the second direction with the second protrusion part therebetween.
Shinojima teaches of a display device (Fig 17-18), wherein a connection circuit board (430) further comprises a hatched (note that the disclosure and claims have not defined this term and is interpreted as a cut-out portion) portion (spaces between 434; spaces at 432; Column 19, lines 39-60; “cut-out portions”) extending in a direction (as seen by Fig 17-18, these cut-out portions extend in a planar direction left-right, up-down direction and directs in between left-right and up-down) between a first direction (left-right) and second direction (up-down) with a protrusion part (434) therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Oh’992 in view of Oh’067 and Jo, wherein the second connection circuit board further comprises a hatched portion extending in a direction between the first direction and the second direction with the second protrusion part therebetween as taught by Shinojima, in order to provide extra degrees of freedom in design of the circuit board and display device, prevent detachment due to bending stresses, reduce size and thickness, reduce manufacturing costs, and allow for connections to different panel surfaces (Shinojima, Column 1, lines 30-54, Column 3, line 5-Column 4, line 54, Column 20, lines 44-60).

Regarding Claim 10, Oh’992 in view of Oh’067 and Jo teaches the limitations of the preceding claim, including first and second protrusion parts.
Oh’992 does not disclose the display device, wherein the first connection circuit board further comprises at least one first additional protrusion part between the first protrusion parts and spaced apart from the first protrusion parts along the first direction.
Shinojima teaches of a display device (Fig 17-18), wherein a first connection circuit board (403) comprises at least one first additional protrusion part (middle 434) between first protrusion parts (outer 434,434) and spaced apart from the first protrusion parts (outer 434,434) along a first direction (left-right direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Oh’992 in view of Oh’067 and Jo, wherein the first connection circuit board further comprises at least one first additional protrusion part between the first protrusion parts and spaced apart from the first protrusion parts along the first direction as taught by Shinojima, in order to provide extra degrees of freedom in design of the circuit board and display device, prevent detachment due to bending stresses, reduce size and thickness, reduce manufacturing costs, and allow for connections to different panel surfaces (Shinojima, Column 1, lines 30-54, Column 3, line 5-Column 4, line 54, Column 20, lines 44-60).

Regarding Claim 11, Oh’992 in view of Oh’067 and Jo teaches the limitations of the preceding claim, including first and second protrusion parts.
Oh’992 does not disclose the display device, wherein the second protrusion part comprises a plurality of second protrusion parts, and wherein at least one second concave part is defined between the plurality of second protrusion parts in the second connection circuit board.
Shinojima teaches of a display device (Fig 17-18), wherein a second protrusion part (433) comprises a plurality of second protrusion parts (433,433), and wherein at least one second concave part (spaces between 434; spaces at 432) is defined between the plurality of second protrusion parts (433,433) in a connection circuit board (430).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Oh’992 in view of Oh’067 and Jo, wherein the second protrusion part comprises a plurality of second protrusion parts, and wherein at least one second concave part is defined between the plurality of second protrusion parts in the second connection circuit board as taught by Shinojima, in order to provide extra degrees of freedom in design of the circuit board and display device, prevent detachment due to bending stresses, reduce size and thickness, reduce manufacturing costs, and allow for connections to different panel surfaces (Shinojima, Column 1, lines 30-54, Column 3, line 5-Column 4, line 54, Column 20, lines 44-60).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896